Citation Nr: 1227186	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  00-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to March 1994. 

This matter originally came before the Board of Veterans' Appeals  (BVA or Board) from a November 1998 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York (prepared by the Huntington, West Virginia RO). 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2009.  A transcript of the hearing has been associated with the claims file.  

In June 2010, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  

On return to the Board, it was determined that a medical expert opinion was needed from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board obtained the requested opinion in January 2011; an addendum from the same medical expert was received in March 2012.  The Board determined that the expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  The Veteran  was notified in October 2011 that the Board intended to seek such an opinion.  Then, in May 2012, he was furnished a copy of the medical expert opinion received by the Board and was provided 60 days to submit a response.  He responded in May 2012 indicating that he had no further argument or evidence to submit and would like to the Board to proceed immediately with adjudicating his appeal.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).

In May 2012, the Board sent the Veteran a letter informing him that the Acting Veterans Law Judge who conducted the September 2009 Board hearing is no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  In June 2012, the Board received correspondence from the Veteran in which he declined this opportunity.  See 38 C.F.R. § 20.707.

The Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in June 2012.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Consequently, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds after careful consideration of the record that this matter must be remanded once again.  

Specifically, the evidence of record now includes a January 2010 VA treatment record revealing that the Veteran applied for Social Security Administration (SSA) disability benefits.  

The Court of Appeals for Veterans Claims (Court) has made clear that where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998). 

Here, the evidence of record also includes a November 2009 VA podiatry record reflecting the Veteran's complaints of painful feet when working.  Accordingly, the SSA records are potentially pertinent in the instant appeal and must be obtained, if available.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Complete any additional notification and/or development warranted by the record, to include obtaining all outstanding VA treatment records, and any further evidence indicated by the record that may be potentially pertinent in this appeal.  

3.  Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



